IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT NASHVILLE             FILED
                             DECEMBER 1997 SESSION
                                                             February 13, 1998

                                                            Cecil W. Crowson
                                                           Appellate Court Clerk
BILLY W. ALDRIDGE,                      )    No. 01C01-9704-CR-00142
                                        )
      Appellant                         )
                                        )    DAVIDSON COUNTY
V.                                      )
                                        )    HON. CHERYL BLACKBURN,
STATE OF TENNESSEE,                     )    JUDGE
                                        )
      Appellee.                         )    (Habeas Corpus)
                                        )
                                        )


For the Appellant:                           For the Appellee:

Billy W. Aldridge                            John Knox Walkup
Riverbend Maximum Security                   Attorney General and Reporter
 Institution
7475 Cockrill Bend Industrial Rd.            Ellen H. Pollack
Nashville, 37209                             Assistant Attorney General
                                             425 Fifth Avenue North
                                             Nashville, TN 37243-0493


                                             Victor S. Johnson, III
                                             District Attorney General

                                             Roger D. Moore
                                             Assistant District Attorney
                                             222 Second Avenue North
                                             Washington Square
                                             Nashville, TN 37201-1649



OPINION FILED: ___________________


AFFIRMED PURSUANT TO RULE 20


William M. Barker, Judge
                                                 OPINION

        The appellant, Billy W. Aldridge, appeals as of right the dismissal in the

Davidson County Criminal Court of his petition for writ of habeas corpus. In that

petition, appellant challenged the validity of his convictions alleging a defective

indictment and an unconstitutional sentence. The trial court summarily dismissed the

petition, finding that the grounds alleged were appropriate for post-conviction relief,

but not cognizable in a habeas corpus proceeding. Because appellant was convicted

in Shelby County, the trial court was unable to treat the petition as one seeking post-

conviction relief.1 See Tenn. Code Ann. §40-30-204(a) (Supp. 1996) (requiring post-

conviction petition be filed in the court of conviction).

        According to appellant’s petition, he pled guilty on May 18, 1992, to attempted

second degree murder, aggravated rape, and aggravated robbery and received a

sentence of eight years. His only challenge on appeal is that the indictment charging

him with aggravated rape was deficient for failing to state the requisite mens rea.

Unfortunately, we are unable to review appellant’s issue because of an insufficient

record. The technical record does not contain a copy of the indictment, nor does

appellant’s petition or appellate brief cite the language that was contained in the

indictment. Without the contested language, we are unable to determine its

sufficiency.

        It is the duty of the appellant to prepare a record which conveys a fair, accurate

and complete account of what transpired with respect to the issues forming the basis

of the appeal. Tenn. R. App. P. 24(b) and State v. Ballard, 855 S.W.2d 557, 560

(Tenn. 1993) (citations omitted). An appellate court is precluded from considering the

merits of an issue where the relevant material is absent from the record. Id. We must

decline to review the issue.




        1
         In addition to the jurisdictional bar, we note that post-conviction relief for the appellant is barred
by the statute of limitations. Tenn. Code Ann. §40-30-202 (Supp. 1996)

                                                       2
       Moreover, appellant supports his argument by relying on this Court’s opinion in

State v. Roger Dale Hill, Sr., No. 01C01-9508-CC-00267 (Tenn. Crim. App. at

Nashville, June 20, 1996), a decision which was recently reversed by our supreme

court. State v. Roger Dale Hill, Sr., No. 01S01-9701-CC-0005 (Tenn. at Nashville,

November 3, 1997). Therefore, even if appellant’s indictment were in the record

before us, in all likelihood, appellant’s claim would be without merit.

       We affirm the judgment of the trial court pursuant to Rule 20 of the Tennessee

Court of Criminal Appeals.



                                                 _______________________________
                                                 William M. Barker, Judge



____________________________
Joe B. Jones, Presiding Judge



____________________________
Paul G. Summers, Judge




                                            3